                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 1 of 36



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                          UNITED STATES DISTRICT COURT
                                            7
                                                                                 DISTRICT OF ARIZONA
                                            8
                                            9    James Bourlier, individually, and on            No. __________________________
                                                 behalf of all others similarly situated,
                                           10
                                                                        Plaintiff,               PLAINTIFF’S COLLECTIVE
                                           11                                                    ACTION COMPLAINT PURSUANT
BENDAU & BENDAU PLLC




                                                 v.                                              TO 29 U.S.C. § 201, ET SEQ.
                                           12
                                                 TYC, LLC, an Arizona Limited Liability
                       Phoenix, AZ 85060




                                           13    Company; Dakota Scottsdale LLC, an     (Demand for Jury Trial)
                        P.O. Box 97066




                                                 Arizona Limited Liability Company,
                                           14    Scottsdale Beach Club, LLC, an Arizona
                                                 Limited Liability Company; Triyar
                                           15    Beach Club LLC, an Arizona Limited
                                                 Liability Company; Triyar
                                           16    Entertainment Scottsdale I LLC, an
                                                 Arizona Limited Liability Company;
                                           17    Shawn Yari and Jane Doe Yari, a
                                                 Married Couple; Steven Yari and Jane
                                           18    Doe Yari, a Married Couple; and Bob
                                                 Agahl and Jane Doe Agahl, a Married
                                           19    Couple,
                                           20                           Defendants.
                                           21
                                           22          Plaintiff, James Bourlier (“Plaintiff”), individually, and on behalf of all other
                                           23
                                                persons similarly situated, allege as follows:
                                           24
                                                                             PRELIMINARY STATEMENT
                                           25
                                           26          1.     Plaintiff brings this action on behalf of himself and all similarly-situated

                                           27   current and former servers and bartenders of Defendants who were compensated at a rate
                                           28
                                                                                             -1-
                                           29
                                           30
                                                    Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 2 of 36



                                                of less than the applicable Arizona and federal minimum wage on account of receiving
                                            1
                                            2   tips in a given workweek.

                                            3          2.     Plaintiff, individually, and on behalf of all others similarly-situated, brings
                                            4
                                                this action against Defendants1 for their unlawful failure to pay minimum wage and
                                            5
                                                overtime in violation of the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the
                                            6
                                                “FLSA”).
                                            7
                                            8          3.     Plaintiff brings a collective action under the FLSA to recover the unpaid

                                            9   minimum wages, improperly withheld tips, and unpaid overtime owed to him
                                           10
                                                individually and on behalf of all other similarly-situated employees, current and former,
                                           11
BENDAU & BENDAU PLLC




                                                of Defendants. Members of the Collective Action are referred to as the “Collective
                                           12
                                                Members.”
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          4.     The Collective Members are all current and former servers and bartenders

                                           15   who were employed by Defendants at any time starting three years before this Complaint
                                           16
                                                was filed, up to the present.
                                           17
                                                       5.     This is an action for unpaid minimum and overtime wages, liquidated
                                           18
                                                damages, interest, attorneys’ fees, and costs under the FLSA.
                                           19
                                           20          6.     The FLSA was enacted “to protect all covered workers from substandard

                                           21   wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                           22
                                                exempt employees a minimum wage of pay for all time spent working during their
                                           23
                                                regular 40-hour workweeks. Under the FLSA, employers must pay all non-exempt
                                           24
                                           25
                                           26
                                                1     All Defendants to this action are collectively referred to as either “Triyar” or
                                           27   “Defendants” unless specified otherwise.
                                           28
                                                                                             -2-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 3 of 36



                                                employees an overtime premium of at least one and one-half times their regular rate of
                                            1
                                            2   pay for all time spent working in excess of 40 hours in a given workweek.

                                            3          7.     The FLSA’s definition of the term “wage,” in turn, recognizes that under
                                            4
                                                certain circumstances, an employer of tipped employees may credit a portion of its
                                            5
                                                employees’ tips against its minimum wage obligation, a practice commonly referred to as
                                            6
                                                taking a “tip credit.”
                                            7
                                            8          8.     Under the FLSA, employers must inform their tipped employees of the

                                            9   provisions of 29 U.S.C. § 203(m) and its supporting regulations in order to be able to take
                                           10
                                                a tip credit with respect to their employees’ wages.
                                           11
BENDAU & BENDAU PLLC




                                                       9.     In addition to informing their tipped employees of 29 U.S.C. § 203(m) and
                                           12
                                                its supporting regulations, employers must allow their tipped employees to retain all tips
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   earned, except to the extent that they require the tipped employees to participate in a valid

                                           15   tip pooling arrangement. A valid tip pooling arrangement includes only employees who
                                           16
                                                customarily and regularly receive tips.
                                           17
                                                       10.    The FLSA, in turn, requires that employers comply with any State law that
                                           18
                                                establishes a higher minimum wage than that established by the FLSA. See 29 U.S.C. §
                                           19
                                           20   218(a). Therefore, federal law requires that all Arizona employers comply with the

                                           21   minimum wage standards set forth by the Arizona Wage Act and limits the maximum
                                           22
                                                allowable tip credit to $3.00 per hour. See Montijo v. Romulus, Inc., 2015 WL 1470128,
                                           23
                                                at *5 n. 4 (D. Ariz. March 30, 2015).
                                           24
                                                       11.    For example, the Arizona minimum wage in 2014 was $7.90. If an
                                           25
                                           26   employer of tipped employees has satisfied its tip credit obligations, it may impose a tip

                                           27
                                           28
                                                                                             -3-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 4 of 36



                                                credit on that overtime rate of up $3.00 per hour, for a total minimum hourly rate of
                                            1
                                            2   $4.90.

                                            3            12.   For example, the Arizona minimum wage in 2015 was $8.05. If an
                                            4
                                                employer of tipped employees has satisfied its tip credit obligations, it may impose a tip
                                            5
                                                credit on that overtime rate of up $3.00 per hour, for a total minimum hourly rate of
                                            6
                                                $5.05.
                                            7
                                            8            13.   For example, the Arizona minimum wage in 2016 was $8.05. If an

                                            9   employer of tipped employees has satisfied its tip credit obligations, it may impose a tip
                                           10
                                                credit on that overtime rate of up $3.00 per hour, for a total minimum hourly rate of
                                           11
BENDAU & BENDAU PLLC




                                                $5.05.
                                           12
                                                         14.   For example, the Arizona minimum wage in 2017 was $10.00. If an
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   employer of tipped employees has satisfied its tip credit obligations, it may impose a tip

                                           15   credit on that overtime rate of up $3.00 per hour, for a total minimum hourly rate of
                                           16
                                                $7.00.
                                           17
                                                         15.   For example, the Arizona minimum wage is currently $10.50 in 2017. If an
                                           18
                                                employer of tipped employees has satisfied its tip credit obligations, it may impose a tip
                                           19
                                           20   credit on that overtime rate of up $3.00 per hour, for a total minimum hourly rate of

                                           21   $7.00.
                                           22
                                                         16.   Defendants imposed a tip credit upon all of their servers and bartenders,
                                           23
                                                including Plaintiff and the Collective Members.
                                           24
                                                         17.   Defendants engaged in the regular policy and practice of not allowing
                                           25
                                           26   Plaintiff and the Collective Members to retain all tips they received. Specifically,

                                           27   Defendants subjected Plaintiff and the Collective Members to their policy and practice of
                                           28
                                                                                             -4-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 5 of 36



                                                requiring participation in a tip pool that included staff who do not customarily and
                                            1
                                            2   regularly receive tips, such as salaried managers and upper management, in violation of

                                            3   29 U.S.C. § 203(m).
                                            4
                                                       18.    Therefore, Defendants were precluded from exercising a tip credit against
                                            5
                                                Plaintiff’s and Collective Members’ wages.
                                            6
                                                       19.    Defendants did not notify Plaintiff, or any of the Collective Members, of
                                            7
                                            8   the provisions of 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59 before imposing a tip credit

                                            9   on their wages.
                                           10
                                                       20.    Therefore, Defendants did not pay Plaintiff or the Collective Members the
                                           11
BENDAU & BENDAU PLLC




                                                applicable federal or Arizona minimum wage, in violation of 29 U.S.C. § 206, and were
                                           12
                                                precluded from exercising a tip credit against Plaintiff’s and Collective Members’ wages.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          21.    Throughout Plaintiff’s and the Collective Members’ employment, the

                                           15   Defendants engaged in the practice of willfully failing to pay Plaintiff and the Collective
                                           16
                                                Members one and one-half times their regular rate of pay for all hours that they worked in
                                           17
                                                excess of 40 hours per week.
                                           18
                                                       22.    As a result of Defendants’ willful failure to pay Plaintiff and the Collective
                                           19
                                           20   Members one and one-half times their regular rate of pay for all hours worked in excess

                                           21   of 40 hours per week, Defendants paid Plaintiff and the Collective Members less than the
                                           22
                                                applicable overtime wage rate for such work that they performed in excess of 40 hours
                                           23
                                                per workweek.
                                           24
                                                       23.    As a result of Defendants’ willful failure to compensate Plaintiff and the
                                           25
                                           26   Collective Members the applicable overtime wage rate for such hours worked,

                                           27   Defendants have violated 29 U.S.C. § 207(a).
                                           28
                                                                                             -5-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 6 of 36



                                                        24.   Defendants knew that – or acted with reckless disregard as to whether –
                                            1
                                            2   their failure to pay Plaintiff and the Collective Members one-and-one-half times their

                                            3   regular rate of pay for all time worked in excess of 40 hours per workweek would violate
                                            4
                                                federal and state law, and Defendants were aware of FLSA overtime requirements during
                                            5
                                                Plaintiff’s and the Collective Members’ employment. As such, Defendants’ conduct
                                            6
                                                constitutes a willful violation of the FLSA.
                                            7
                                            8           25.   Defendants have and continue to willfully violate the FLSA by not paying

                                            9   Plaintiff and the Collective Members one-and-one-half times his regular rate of pay for
                                           10
                                                all time worked in excess of 40 hours per workweek.
                                           11
BENDAU & BENDAU PLLC




                                                        26.   As a result, Defendants owe Plaintiff and the Collective Members one and
                                           12
                                                one-half times the full minimum wage for all hours worked in excess of 40 hours per
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   week.

                                           15                                JURISDICTION AND VENUE
                                           16
                                                        27.   Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                                        28.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           19
                                           20   29 U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the

                                           21   United States.
                                           22
                                                                                         PARTIES
                                           23
                                                        29.   Plaintiff realleges and incorporates by reference all allegations in all
                                           24
                                                preceding paragraphs.
                                           25
                                           26
                                           27
                                           28
                                                                                               -6-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 7 of 36



                                                       30.    At all times material to the matters alleged in this Complaint, Plaintiff was
                                            1
                                            2   an individual residing in Maricopa County, Arizona, and is a former employee of

                                            3   Defendants.
                                            4
                                                       31.    At all material times, Plaintiff was a full-time, non-exempt employee of
                                            5
                                                Defendants who worked at Defendants’ “Dakota” restaurant location, located at 7301 E.
                                            6
                                                Indian Plaza, Scottsdale, AZ 85251 from approximately April 1, 2013 through
                                            7
                                            8   approximately September 6, 2017.

                                            9          32.    At all material times, Plaintiff was employed by Defendants and paid as a
                                           10
                                                tipped employee. Defendants employed Plaintiff to perform various tipped and non-
                                           11
BENDAU & BENDAU PLLC




                                                tipped duties, including, but not limited to, serving drinks and food to customers, tending
                                           12
                                                the bar, cleaning, busing tables, and other side work required of him by Defendants.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          33.    At all material times, Plaintiff was an employee of Defendants as defined

                                           15   by the FLSA, 29 U.S.C. § 203(e)(1) and was a non-exempt employee under 29 U.S.C. §
                                           16
                                                213(a)(1).
                                           17
                                                       34.    Plaintiff has given his written consent to be a party Plaintiff in this action
                                           18
                                                pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this
                                           19
                                           20   Complaint as “Exhibit A.”

                                           21          35.    Plaintiff brings this action on behalf of himself and on behalf of all other
                                           22
                                                persons similarly situated who are current or former tipped employees of Defendants,
                                           23
                                                including but not limited to servers and bartenders who agree in writing to join this action
                                           24
                                                seeking recovery under the FLSA.
                                           25
                                           26          36.    Plaintiff brings this action on behalf of themselves and on behalf of all

                                           27   other similarly situated current and former employees of Defendants–specifically, servers
                                           28
                                                                                             -7-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 8 of 36



                                                and bartenders whose hourly wages were subject to a tip credit and whose wages,
                                            1
                                            2   therefore, were less than the applicable statutory minimum wage.

                                            3          37.    Defendant TYC, LLC is an Arizona limited liability company, authorized
                                            4
                                                to do business in the State of Arizona and was at all relevant times Plaintiff’s and the
                                            5
                                                Collective Members’ Employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            6
                                                       38.    At all relevant times, Defendant TYC, LLC owned and operated as Dakota,
                                            7
                                            8   a full-service restaurant and bar located at 7301 East Indian Plaza, Scottsdale, AZ 85251.

                                            9          39.    Under the FLSA, Defendant TYC, LLC is an employer. The FLSA defines
                                           10
                                                “employer” as any person who acts directly or indirectly in the interest of an employer in
                                           11
BENDAU & BENDAU PLLC




                                                relation to an employee. Defendant TYC, LLC is the owner of Dakota. At all relevant
                                           12
                                                times, Defendant TYC, LLC had the authority to hire and fire employees, supervised and
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   controlled work schedules or the conditions of employment, determined the rate and

                                           15   method of payment, and maintained employment records in connection with Plaintiff’s
                                           16
                                                and the Collective Members’ employment with Dakota. Having acted in the interest of
                                           17
                                                TYC, LLC in relation to the company’s employees, including Plaintiff, Defendant TYC,
                                           18
                                                LLC is subject to liability under the FLSA.
                                           19
                                           20          40.    Defendant Dakota Scottsdale LLC is an Arizona limited liability company,

                                           21   authorized to do business in the State of Arizona and was at all relevant times Plaintiff’s
                                           22
                                                and the Collective Members’ Employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                           23
                                                       41.    At all relevant times, Defendant Dakota Scottsdale LLC owned and
                                           24
                                                operated as Dakota, a full-service restaurant and bar located at 7301 East Indian Plaza,
                                           25
                                           26   Scottsdale, AZ 85251.

                                           27
                                           28
                                                                                              -8-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 9 of 36



                                                      42.    Under the FLSA, Defendant Dakota Scottsdale LLC is an employer. The
                                            1
                                            2   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

                                            3   an employer in relation to an employee. Defendant Dakota Scottsdale LLC is the owner
                                            4
                                                of Dakota. At all relevant times, Defendant Dakota Scottsdale LLC had the authority to
                                            5
                                                hire and fire employees, supervised and controlled work schedules or the conditions of
                                            6
                                                employment, determined the rate and method of payment, and maintained employment
                                            7
                                            8   records in connection with Plaintiff’s and the Collective Members’ employment with

                                            9   Dakota. Having acted in the interest of Dakota Scottsdale LLC in relation to the
                                           10
                                                company’s employees, including Plaintiff, Defendant Dakota Scottsdale LLC is subject
                                           11
BENDAU & BENDAU PLLC




                                                to liability under the FLSA.
                                           12
                                                      43.    Defendant Scottsdale Beach Club LLC is an Arizona limited liability
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   company, authorized to do business in the State of Arizona and was at all relevant times

                                           15   Plaintiff’s and the Collective Members’ Employer as defined by the FLSA, 29 U.S.C. §
                                           16
                                                203(d).
                                           17
                                                      44.    At all relevant times, Defendant Scottsdale Beach Club LLC owned and
                                           18
                                                operated as Maya Day + Nightclub, a full-service restaurant and bar located at 7333 East
                                           19
                                           20   Indian Plaza, Scottsdale, AZ 85251.

                                           21         45.    Under the FLSA, Defendant Scottsdale Beach Club LLC is an employer.
                                           22
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                           23
                                                of an employer in relation to an employee. Defendant Scottsdale Beach Club LLC is the
                                           24
                                                owner of Maya Day + Nightclub. At all relevant times, Defendant Scottsdale Beach Club
                                           25
                                           26   LLC had the authority to hire and fire employees, supervised and controlled work

                                           27   schedules or the conditions of employment, determined the rate and method of payment,
                                           28
                                                                                           -9-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 10 of 36



                                                and maintained employment records in connection with Plaintiff’s and the Collective
                                            1
                                            2   Members’ employment with Maya Day + Nightclub. Having acted in the interest of

                                            3   Scottsdale Beach Club LLC in relation to the company’s employees, including Plaintiff,
                                            4
                                                Defendant Scottsdale Beach Club LLC is subject to liability under the FLSA.
                                            5
                                                       46.    Defendant Triyar Beach Club LLC is an Arizona limited liability company,
                                            6
                                                authorized to do business in the State of Arizona and was at all relevant times Plaintiff’s
                                            7
                                            8   and the Collective Members’ Employer as defined by the FLSA, 29 U.S.C. § 203(d).

                                            9          47.    At all relevant times, Defendant Triyar Beach Club LLC owned and
                                           10
                                                operated as Maya Day + Nightclub, a full-service restaurant and bar located at 7333 East
                                           11
BENDAU & BENDAU PLLC




                                                Indian Plaza, Scottsdale, AZ 85251.
                                           12
                                                       48.    Under the FLSA, Defendant Triyar Beach Club LLC is an employer. The
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

                                           15   an employer in relation to an employee. Defendant Triyar Beach Club LLC is the owner
                                           16
                                                of Maya Day + Nightclub. At all relevant times, Defendant Triyar Beach Club LLC had
                                           17
                                                the authority to hire and fire employees, supervised and controlled work schedules or the
                                           18
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           19
                                           20   employment records in connection with Plaintiff’s and the Collective Members’

                                           21   employment with Maya Day + Nightclub. Having acted in the interest of Triyar Beach
                                           22
                                                Club LLC in relation to the company’s employees, including Plaintiff, Defendant Triyar
                                           23
                                                Beach Club LLC is subject to liability under the FLSA.
                                           24
                                                       49.    Defendant Triyar Entertainment Scottsdale I LLC is an Arizona limited
                                           25
                                           26   liability company, authorized to do business in the State of Arizona and was at all

                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 11 of 36



                                                relevant times Plaintiff’s and the Collective Members’ Employer as defined by the FLSA,
                                            1
                                            2   29 U.S.C. § 203(d).

                                            3          50.    At all relevant times, Defendant Triyar Entertainment Scottsdale I LLC
                                            4
                                                owned and operated as Shade at the W, a full-service restaurant and bar located at 7333
                                            5
                                                East Indian Plaza, Scottsdale, AZ 85251.
                                            6
                                                       51.    Under the FLSA, Defendant Triyar Entertainment Scottsdale I LLC is an
                                            7
                                            8   employer. The FLSA defines “employer” as any person who acts directly or indirectly in

                                            9   the interest of an employer in relation to an employee. Defendant Triyar Entertainment
                                           10
                                                Scottsdale I LLC is the owner of Shade at the W. At all relevant times, Defendant Triyar
                                           11
BENDAU & BENDAU PLLC




                                                Entertainment Scottsdale I LLC had the authority to hire and fire employees, supervised
                                           12
                                                and controlled work schedules or the conditions of employment, determined the rate and
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   method of payment, and maintained employment records in connection with Plaintiff’s

                                           15   and the Collective Members’ employment with Shade at the W. Having acted in the
                                           16
                                                interest of Triyar Entertainment Scottsdale I LLC in relation to the company’s
                                           17
                                                employees, including Plaintiff, Defendant Triyar Entertainment Scottsdale I LLC is
                                           18
                                                subject to liability under the FLSA.
                                           19
                                           20          52.    Defendant Triyar Entertainment LLC is an Arizona limited liability

                                           21   company, authorized to do business in the State of Arizona and was at all relevant times
                                           22
                                                Plaintiff’s and the Collective Members’ Employer as defined by the FLSA, 29 U.S.C. §
                                           23
                                                203(d).
                                           24
                                                       53.    At all relevant times, Defendant Triyar Entertainment LLC owned and
                                           25
                                           26   operated as Triyar Entertainment Group, a company that owns and operates the Triyar

                                           27
                                           28
                                                                                           -11-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 12 of 36



                                                Entertainment concepts, Dakota, Maya Day + Nightclub, The District, and Shade at the
                                            1
                                            2   W.

                                            3         54.    Under the FLSA, Defendant Triyar Entertainment LLC is an employer.
                                            4
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                            5
                                                of an employer in relation to an employee. Defendant Triyar Entertainment LLC is the
                                            6
                                                owner of Dakota, Maya Day + Nightclub, The District, and Shade at the W. At all
                                            7
                                            8   relevant times, Defendant Triyar Entertainment LLC had the authority to hire and fire

                                            9   employees, supervised and controlled work schedules or the conditions of employment,
                                           10
                                                determined the rate and method of payment, and maintained employment records in
                                           11
BENDAU & BENDAU PLLC




                                                connection with Plaintiff’s and the Collective Members’ employment with Dakota, Maya
                                           12
                                                Day + Nightclub, The District, and Shade at the W. Having acted in the interest of Triyar
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   Entertainment LLC in relation to the company’s employees, including Plaintiff,

                                           15   Defendant Triyar Entertainment LLC is subject to liability under the FLSA.
                                           16
                                                      55.    Defendants Shawn Yari and Jane Doe Yari are, upon information and
                                           17
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           18
                                                in this Complaint as to which their marital community is fully liable. Shawn Yari is an
                                           19
                                           20   owner of Defendants, including TYC, LLC, Dakota Scottsdale, LLC, Scottsdale Beach

                                           21   Club, LLC, Triyar Beach Club, LLC, and Triyar Entertainment Scottsdale I, LLC, and
                                           22
                                                was at all relevant times Plaintiff’s and the Collective Members’ employer as defined by
                                           23
                                                the FLSA, 29 U.S.C. § 203(d). Jane Doe Yari is an owner of Defendants.
                                           24
                                                      56.    Under the FLSA, Defendants Shawn Yari and Jane Doe Yari are
                                           25
                                           26   employers. The FLSA defines “employer” as any individual who acts directly or

                                           27   indirectly in the interest of an employer in relation to an employee. Shawn Yari and Jane
                                           28
                                                                                           -12-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 13 of 36



                                                Doe Yaro are owners of Defendants. They had the authority to hire and fire employees,
                                            1
                                            2   supervised and controlled work schedules or the conditions of employment, determined

                                            3   the rate and method of payment, and maintained employment records in connection with
                                            4
                                                Plaintiff’s and the Collective Members’ employment with Defendants. As persons who
                                            5
                                                acted in the interest of Defendants in relation to the company’s employees, Shawn Yari
                                            6
                                                and Jane Doe Yari are subject to individual liability under the FLSA.
                                            7
                                            8           57.   Defendants Steven Yari and Jane Doe Yari II are, upon information and

                                            9   belief, husband and wife. They have caused events to take place giving rise to the claims
                                           10
                                                in this Complaint as to which their marital community is fully liable. Steven Yari is an
                                           11
BENDAU & BENDAU PLLC




                                                owner of Defendants, including TYC, LLC, Dakota Scottsdale, LLC, Scottsdale Beach
                                           12
                                                Club, LLC, Triyar Beach Club, LLC, and Triyar Entertainment Scottsdale I, LLC, and
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   was at all relevant times Plaintiff’s and Collective Members’ employer as defined by the

                                           15   FLSA, 29 U.S.C. § 203(d). Jane Doe Yari II is an owner of Defendants.
                                           16
                                                        58.   Under the FLSA, Defendants Steven Yari and Jane Doe Yari II are
                                           17
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           18
                                                indirectly in the interest of an employer in relation to an employee. Steven Yari and Jane
                                           19
                                           20   Doe Yari II are the owners of Defendants. They had the authority to hire and fire

                                           21   employees, supervised and controlled work schedules or the conditions of employment,
                                           22
                                                determined the rate and method of payment, and maintained employment records in
                                           23
                                                connection with Plaintiff’s and the Collective Members’ employment with Defendants.
                                           24
                                                As persons who acted in the interest of Defendants in relation to the company’s
                                           25
                                           26   employees, Steven Yari and Jane Doe Yari II are subject to individual liability under the

                                           27   FLSA.
                                           28
                                                                                           -13-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 14 of 36



                                                      59.    Defendants Bob Agahl and Jane Doe Agahl are, upon information and
                                            1
                                            2   belief, husband and wife. They have caused events to take place giving rise to the claims

                                            3   in this Complaint as to which their marital community is fully liable. Bob Agahl is an
                                            4
                                                owner of Defendants, including TYC, LLC, Dakota Scottsdale, LLC, Scottsdale Beach
                                            5
                                                Club, LLC, Triyar Beach Club, LLC, and Triyar Entertainment Scottsdale I, LLC, and
                                            6
                                                was at all relevant times Plaintiff’s and the Collective Members’ employer as defined by
                                            7
                                            8   the FLSA, 29 U.S.C. § 203(d). Jane Doe Agahl is an owner of Defendants.

                                            9         60.    Under the FLSA, Defendants Bob Agahl and Jane Doe Agahl are
                                           10
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           11
BENDAU & BENDAU PLLC




                                                indirectly in the interest of an employer in relation to an employee. Bob Agahl and Jane
                                           12
                                                Doe Agahl are owners of Defendants. They had the authority to hire and fire employees,
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   supervised and controlled work schedules or the conditions of employment, determined

                                           15   the rate and method of payment, and maintained employment records in connection with
                                           16
                                                Plaintiff’s and the Collective Members’ employment with Defendants. As persons who
                                           17
                                                acted in the interest of Defendants in relation to the company’s employees, Bob Agahl
                                           18
                                                and Jane Doe Agahl are subject to individual liability under the FLSA.
                                           19
                                           20         61.    At all relevant times, Defendants Shawn Yari and Jane Doe Yari owned

                                           21   and operated as TYC, LLC, Dakota Scottsdale, LLC, Scottsdale Beach Club, LLC, Triyar
                                           22
                                                Beach Club, LLC, and Triyar Entertainment Scottsdale I, LLC.
                                           23
                                                      62.    At all relevant times, Defendants Steven Yari and Jane Doe Yari II owned
                                           24
                                                and operated as TYC, LLC, Dakota Scottsdale, LLC, Scottsdale Beach Club, LLC, Triyar
                                           25
                                           26   Beach Club, LLC, and Triyar Entertainment Scottsdale I, LLC.

                                           27
                                           28
                                                                                           -14-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 15 of 36



                                                       63.    At all relevant times, Defendants Bob Agahl and Jane Doe Agahl owned
                                            1
                                            2   and operated as TYC, LLC, Dakota Scottsdale, LLC, Scottsdale Beach Club, LLC, Triyar

                                            3   Beach Club, LLC, and Triyar Entertainment Scottsdale I, LLC.
                                            4
                                                       64.    Plaintiff is further informed, believe, and therefore allege that each of the
                                            5
                                                Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as
                                            6
                                                alleged in this Complaint.
                                            7
                                            8          65.    Defendants, and each of them, are sued in both their individual and

                                            9   corporate capacities.
                                           10
                                                       66.    Defendants are jointly and severally liable for the injuries and damages
                                           11
BENDAU & BENDAU PLLC




                                                sustained by Plaintiff and the Collective Members.
                                           12
                                                       67.    At all relevant times, Plaintiff and the Collective Members were
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.

                                           15          68.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           16
                                                Defendants.
                                           17
                                                       69.    At all relevant times, Defendants were and continue to be “employers” as
                                           18
                                                defined by FLSA, 29 U.S.C. § 201, et seq.
                                           19
                                           20          70.    Defendants individually and/or through an enterprise or agent, directed and

                                           21   exercised control over Plaintiff’s and the Collective Members’ work and wages at all
                                           22
                                                relevant times.
                                           23
                                                       71.    At all relevant times, Plaintiff and the Collective Members, in their work
                                           24
                                                for Defendants, were engaged in commerce or the production of goods for commerce.
                                           25
                                           26
                                           27
                                           28
                                                                                            -15-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 16 of 36



                                                       72.    At all relevant times, Plaintiff and the Collective Members, in their work
                                            1
                                            2   for Defendants, were employed by an enterprise engaged in commerce that had annual

                                            3   gross sales of at least $500,000.
                                            4
                                                       73.    At all relevant times, all Defendants were joint employers of Plaintiff and
                                            5
                                                the Collective Members. At all relevant times: (1) Defendants were not completely
                                            6
                                                disassociated with respect to the employment of Plaintiff and the Collective Members;
                                            7
                                            8   and (2) Defendants were under common control. In any event, at all relevant times,

                                            9   Defendants were joint employers under the FLSA and 29 C.F.R. § 791.2(b) and
                                           10
                                                employed Plaintiff and the Collective Members.
                                           11
BENDAU & BENDAU PLLC




                                                       74.    Further, at all relevant times, Defendants have operated as a “single
                                           12
                                                enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r)(1). That is, Defendants
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   perform related activities through unified operation and common control for a common

                                           15   business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);
                                           16
                                                Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).
                                           17
                                                       75.    Defendants operate various full-service restaurants and bars under the
                                           18
                                                umbrella of Triyar Entertainment Group. The website for Triyar Entertainment Group
                                           19
                                           20   lists their concepts, including Shade at W Scottsdale, Maya Day + Nightclub, The

                                           21   District, and Dakota. Plaintiff has attached a screen shot of the website for Triyar
                                           22
                                                Entertainment Group as “Exhibit B.”
                                           23
                                                       76.    Defendants share employees, have a common management, have a common
                                           24
                                                ownership, pool their resources, operate from the same headquarters, and share common
                                           25
                                           26   statutory agents. This group of full service restaurants and bars exist under the control

                                           27   and direction of Defendants.
                                           28
                                                                                            -16-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 17 of 36



                                                                              FACTUAL ALLEGATIONS
                                            1
                                            2          77.    Plaintiff realleges and incorporates by reference all allegations in all

                                            3   preceding paragraphs.
                                            4
                                                       78.    Defendants own and/or operate as Dakota, Maya Day + Nightclub, The
                                            5
                                                District, and Shade at W Scottsdale, enterprises located in Maricopa County, Arizona.
                                            6
                                                       79.    Dakota, Maya Day + Nightclub, The District, and Shade at W Scottsdale
                                            7
                                            8   are enterprises that are bars and restaurants that serve food and drinks to customers.

                                            9          80.    On approximately April 1, 2013, Plaintiff began employment with
                                           10
                                                Defendants as a barback and bartender, performing various repetitive tasks such as
                                           11
BENDAU & BENDAU PLLC




                                                serving drinks and food to customers, cleaning, bussing tables, and other side work.
                                           12
                                                       81.    Rather than pay their tipped employees the applicable minimum wage, for
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   the time Plaintiff was paid as a tipped employee, Defendants imposed a tip credit upon

                                           15   Plaintiff’s wages at below the applicable minimum wage.
                                           16
                                                       82.    Throughout the duration of his employment, Plaintiff was paid a rate of the
                                           17
                                                applicable Arizona minimum wage less a tip credit of approximately $3.00 per hour.
                                           18
                                                       83.    As a result of Defendants’ imposition of a tip credit, Plaintiff was forced to
                                           19
                                           20   perform work at an hourly rate that was less than the applicable minimum wage.

                                           21          84.    Defendants engaged in the regular policy and practice of not allowing
                                           22
                                                Plaintiff and the Collective Members to retain all tips they received. Specifically,
                                           23
                                                Defendants subjected Plaintiff and the Collective Members to their policy and practice of
                                           24
                                                requiring participation in a tip pool that included staff who do not customarily and
                                           25
                                           26   regularly receive tips, such as managers, in violation of 29 U.S.C. § 203(m). Therefore,

                                           27   Defendants were precluded from exercising a tip credit against Plaintiff’s and Collective
                                           28
                                                                                            -17-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 18 of 36



                                                Members’ wages, and the manner in which Defendants paid Plaintiff and the Collective
                                            1
                                            2   Members violated 29 U.S.C. § 206(a).

                                            3          85.      Specifically, Defendants had a policy and practice of requiring their servers
                                            4
                                                and bartenders, such as Plaintiffs and the Collective Members, to collectively pool all tips
                                            5
                                                they earned after every shift.
                                            6
                                                       86.      Defendants divided these pooled tips between and among front of house
                                            7
                                            8   (“FOH”) employees, such as servers, bartenders, bussers, and hosts, and non-tipped back

                                            9   managers. Id.
                                           10
                                                       87.      At all relevant times, Defendants implemented and maintained the policy
                                           11
BENDAU & BENDAU PLLC




                                                and practice of requiring their servers and bartenders at each and every one of
                                           12
                                                Defendants’ establishments to contribute tips they earned into a pool that included
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   employees who did not customarily and regularly receive tips, including managers. Id.

                                           15          88.      At all relevant times, Defendants implemented and maintained the policy
                                           16
                                                and practice of requiring their servers and bartenders at Dakota to contribute tips they
                                           17
                                                earned into a pool that included employees who did not customarily and regularly receive
                                           18
                                                tips, including managers.
                                           19
                                           20          89.      At all relevant times, Defendants implemented and maintained the policy

                                           21   and practice of requiring their servers and bartenders at Maya Day + Nightclub to
                                           22
                                                contribute tips they earned into a pool that included employees who did not customarily
                                           23
                                                and regularly receive tips, including managers.
                                           24
                                                       90.      At all relevant times, Defendants implemented and maintained the policy
                                           25
                                           26   and practice of requiring their servers and bartenders at The District to contribute tips

                                           27
                                           28
                                                                                             -18-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 19 of 36



                                                they earned into a pool that included employees who did not customarily and regularly
                                            1
                                            2   receive tips, including managers.

                                            3          91.    At all relevant times, Defendants implemented and maintained the policy
                                            4
                                                and practice of requiring their servers and bartenders at Shade at W Scottsdale to
                                            5
                                                contribute tips they earned into a pool that included employees who did not customarily
                                            6
                                                and regularly receive tips, including managers.
                                            7
                                            8          92.    Defendants’ policy and practice of requiring Plaintiff and the Collective

                                            9   Members to pool tips with BOH employees violated 29 U.S.C. § 203(m) such that
                                           10
                                                Defendants were prohibited from exercising any tip credit whatsoever against Plaintiff’s
                                           11
BENDAU & BENDAU PLLC




                                                and the Collective Members’ wages at all material times, and the manner in which
                                           12
                                                Defendants paid Plaintiff and the Collective Members therefore violated 29 U.S.C. §
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   206(a).

                                           15          93.    Therefore, in a given workweek, and during each and every workweek of
                                           16
                                                Plaintiff’s employment with Defendants, Plaintiff worked for Defendants and was not
                                           17
                                                paid the applicable minimum wage under the FLSA 29, U.S.C. § 206(a).
                                           18
                                                       94.    Defendants did not notify Plaintiff or the Collective Members of the
                                           19
                                           20   provisions of 29 U.S.C. § 203(m) and its supporting regulations prior to taking the tip

                                           21   credit or at any time throughout the duration of their employment with Defendants.
                                           22
                                                       95.    Defendants did not provide written notice to Plaintiff or the Collective
                                           23
                                                Members prior to exercising the tip credit.
                                           24
                                                       96.    As such, Defendants were not entitled to impose any tip credit upon
                                           25
                                           26   Plaintiff’s wages under Federal law, and Defendants should have therefore paid the full

                                           27   Arizona minimum wage to Plaintiff for all time Plaintiff and the Collective Members,
                                           28
                                                                                              -19-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 20 of 36



                                                worked during the course of their regular 40-hour workweeks. As such, the full
                                            1
                                            2   applicable minimum wage for such time is owed to Plaintiffs and the Collective Members

                                            3   for the entire time they were employed by Defendants.
                                            4
                                                       97.    Therefore, in a given workweek, and during each and every workweek of
                                            5
                                                Plaintiff’s and the Collective Members’ employment with Defendants, Plaintiff and the
                                            6
                                                Collective Members worked for Defendants and were not paid the applicable minimum
                                            7
                                            8   wage under the FLSA 29, U.S.C. § 206(a).

                                            9          98.    Plaintiff believes and therefore claims that Defendants subjected each and
                                           10
                                                every server and bartender that they employed, including Plaintiff and the Collective
                                           11
BENDAU & BENDAU PLLC




                                                Members, to its policy and specific course of conduct of not informing their tipped
                                           12
                                                employees of the provisions of 29 U.S.C. § 203(m) and its supporting regulations.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          99.    Plaintiff believes and therefore claims that Defendants subjected each and

                                           15   every server and bartender that they employed, including Plaintiff and the Collective
                                           16
                                                Members, to their policy and specific course of conduct of not providing written notice to
                                           17
                                                Plaintiffs or the Collective Members prior to exercising the tip credit.
                                           18
                                                       100.   Defendants engaged in the regular policy and practice of requiring Plaintiff
                                           19
                                           20   and the Collective Members to work in excess of 40 hours in a given workweek without

                                           21   compensating them at a rate of one and one-half their regular rate of pay for all hours
                                           22
                                                worked in excess of 40 hours per week.
                                           23
                                                       101.   Plaintiff and the Collective Members routinely worked with knowledge of
                                           24
                                                Defendants, and generally at Defendants’ request, in excess of 40 hours per week during
                                           25
                                           26   their employment with Defendants.

                                           27
                                           28
                                                                                            -20-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 21 of 36



                                                       102.   Specifically, Plaintiff and the Collective Members routinely worked in
                                            1
                                            2   excess of 40 hours per week such that their time clock report would reflect working such

                                            3   hours. Defendants would deduct overtime hours from Plaintiff’s and Collective
                                            4
                                                Members’ pay checks, such that Defendants did not compensate Plaintiff and Collective
                                            5
                                                Members any wage whatsoever for hours worked in excess of 40 hours per week.
                                            6
                                                       103.   In a given workweek, and during each and every workweek, if Plaintiff’s
                                            7
                                            8   and the Collective Members’ employment with Defendants, Plaintiff and the Collective

                                            9   Members worked in excess of 40 hours per week without being compensated at one and
                                           10
                                                one-half times their regular rates of pay for such time worked.
                                           11
BENDAU & BENDAU PLLC




                                                       104.   Defendants’ failure to pay Plaintiff and the Collective Members one and
                                           12
                                                one-half times their regular rate of pay for all hours worked in excess of 40 hours per
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   week violated 29 U.S.C. § 207.

                                           15          105.   Defendants knew that – or acted with reckless disregard as to whether –
                                           16
                                                their failure to pay Plaintiff and the Collective Members the proper overtime rate would
                                           17
                                                violate federal and state law, and Defendants were award of the FLSA and Arizona
                                           18
                                                minimum wage and overtime requirements during Plaintiff’s and the Collective
                                           19
                                           20   Members’ employment. As such, Defendants’ conduct constitutes a willful violation of

                                           21   the FLSA.
                                           22
                                                       106.   Plaintiffs and the Collective Members are covered employees within the
                                           23
                                                meaning of the Fair Labor Standards Act (“FLSA”).
                                           24
                                                       107.   Plaintiff and the Collective Members were non-exempt employees.
                                           25
                                           26          108.   Defendants refused and/or failed to properly disclose to or apprise Plaintiffs

                                           27   and the Collective Members of their rights under the FLSA.
                                           28
                                                                                           -21-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 22 of 36



                                                       109.   Defendants wrongfully withheld wages from Plaintiffs and the Collective
                                            1
                                            2   Members by failing to pay all wages due for hours Plaintiffs and the Collective Members

                                            3   worked for Defendants.
                                            4
                                                       110.   Defendants individually and/or through an enterprise or agent, directed and
                                            5
                                                exercised control over Plaintiffs’ and the Collective Members’ work and wages at all
                                            6
                                                relevant times.
                                            7
                                            8          111.   Due to Defendants’ illegal wage practices, Plaintiffs and the Collective

                                            9   Members are entitled to recover from Defendants compensation for unpaid minimum
                                           10
                                                wages and overtime wages, an additional amount equal amount as liquidated damages, all
                                           11
BENDAU & BENDAU PLLC




                                                tips contributed to the tip pool, interest, and reasonable attorney’s fees and costs of this
                                           12
                                                action under 29 U.S.C. § 216(b).
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14                          COLLECTIVE ACTION ALLEGATIONS

                                           15          112.   Plaintiff realleges and incorporates by reference all allegations in all
                                           16
                                                preceding paragraphs.
                                           17
                                                       113.   Plaintiff bring this action pursuant to 29 U.S.C. § 216(b) on his own behalf
                                           18
                                                and as representatives of individuals similarly situated who are current or former servers
                                           19
                                           20   and bartenders of Defendants.

                                           21          114.   At all times material, Defendants paid Plaintiff and the Collective Members
                                           22
                                                at a rate of less than the full, applicable Arizona and federal minimum wage.
                                           23
                                                       115.   Defendants subjected Plaintiff and the Collective Members to their policy
                                           24
                                                and practice of requiring participation in a tip pool that included employees, staff, and/or
                                           25
                                           26   managers who do not customarily and regularly receive tips in a given workweek and

                                           27
                                           28
                                                                                             -22-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 23 of 36



                                                during each and every workweek that Plaintiffs and the Collective Members worked for
                                            1
                                            2   Defendants, in violation of 29 U.S.C. § 206(a).

                                            3          116.   Defendants did not inform Plaintiff and the Collective Members of the
                                            4
                                                provisions of 29 U.S.C. § 203(m) and its supporting regulations prior to imposing a tip
                                            5
                                                credit upon their wages, in violation of 29 U.S.C. § 206(a).
                                            6
                                                       117.   Defendants required Plaintiff and the Collective Members to work in excess
                                            7
                                            8   of 40 hours in a given workweek without compensating Plaintiff and the Collective

                                            9   Members at a rate of one and one-half times their regular rate of pay for such hours
                                           10
                                                worked, in violation of 29 U.S.C. § 207.
                                           11
BENDAU & BENDAU PLLC




                                                       118.   At all times material, Plaintiff and the Collective Members are and have
                                           12
                                                been similarly situated, have had substantially similar job requirements and pay
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   provisions, and are and have been subject to Defendants’ decision, policy, plan, and

                                           15   common programs, practices, procedures, protocols, routines, and rules of willfully
                                           16
                                                subjecting Plaintiff and the Collective Members to their policy and practice of requiring
                                           17
                                                participation in a tip pool that included employees, staff, and/or managers who do not
                                           18
                                                customarily and regularly receive tips.
                                           19
                                           20          119.   At all relevant times, Plaintiff and the Collective Members are and have

                                           21   been similarly situated, have had substantially similar job requirements and pay
                                           22
                                                provisions, and are and have been subject to Defendants’ decision, policy, plan, and
                                           23
                                                common programs, practices, procedures, protocols, routines, and rules of willfully not
                                           24
                                                informing Plaintiff and the Collective Members of the provisions of 29 U.S.C. § 203(m)
                                           25
                                           26   and its supporting regulations prior to imposing a tip credit upon their wages.

                                           27
                                           28
                                                                                           -23-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 24 of 36



                                                       120.    At all relevant times, Plaintiff and the Collective Members are and have
                                            1
                                            2   been similarly situated, have had substantially similar job requirements and pay

                                            3   provisions, and are and have been subject to Defendants’ decision, policy, plan, and
                                            4
                                                common programs, practices, procedures, protocols, routines, and rules of willfully
                                            5
                                                requiring Plaintiff and the Collective Members to work in excess of 40 hours in a given
                                            6
                                                workweek without compensating Plaintiff and the Collective Members at a rate of one
                                            7
                                            8   and one-half times their regular rates of pay for such hours worked.

                                            9          121.    Plaintiff’s claims stated in this complaint are essentially the same as those
                                           10
                                                of the Collective Members. This action is properly maintained as a collective action
                                           11
BENDAU & BENDAU PLLC




                                                because in all pertinent aspects the employment relationship of individuals similarly
                                           12
                                                situated to Plaintiff is identical or substantially similar.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          122.    Plaintiff and the Collective Members were each compensated exclusively

                                           15   on an hourly basis for the duration of their employment with Defendants.
                                           16
                                                       123.    In a given workweek, and during each and every workweek, of Plaintiff’s
                                           17
                                                and the Collective Members’ employment with Defendants, Plaintiff and the Collective
                                           18
                                                Members, pursuant to Defendants’ policy and practice, contributed a portion of their tips
                                           19
                                           20   to employees who do not customarily and regularly receive tips–namely, managers.

                                           21          124.    Additionally, Defendants did not inform Plaintiff and the Collective
                                           22
                                                Members of the provisions of 29 U.S.C. § 203(m) and its supporting regulations at any
                                           23
                                                time prior to taking the tip credit and at any time over the duration of their employment
                                           24
                                                with Defendants. As such, Defendants were not entitled to impose any tip credit upon
                                           25
                                           26   Plaintiff’s or the Collective Members’ wages and, consequently, paid Plaintiff and the

                                           27   Collective Members less than the applicable minimum wage, in violation of 29 U.S.C. §
                                           28
                                                                                              -24-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 25 of 36



                                                206. Defendants should have therefore paid the full applicable, Arizona minimum wage
                                            1
                                            2   to Plaintiff and the Collective Members for all time that they worked during the course of

                                            3   their regular 40-hour workweeks. As such, the full applicable minimum wage for such
                                            4
                                                time is owed to Plaintiff and the Collective Members for the entire time they were
                                            5
                                                employed by Defendants.
                                            6
                                                       125.    Defendants did not inform Plaintiff and the Collective Members of the
                                            7
                                            8   amount of cash wage the Defendants were paying Plaintiff and the Collective Members.

                                            9          126.    Defendants did not inform Plaintiff and the Collective Members of the
                                           10
                                                additional amount claimed by Defendants as a tip credit.
                                           11
BENDAU & BENDAU PLLC




                                                       127.    Defendants did not inform Plaintiff and the Collective Members that the tip
                                           12
                                                credit claimed by Defendants cannot exceed the amount of tips actually received by
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   Plaintiff and the Collective Members.

                                           15          128.    Defendants did not inform Plaintiff and the Collective Members that all tips
                                           16
                                                received by Plaintiff and the Collective Members were to be retained by Plaintiff and the
                                           17
                                                Collective Members except for a valid tip pooling arrangement limited to employees who
                                           18
                                                customarily and regularly receive tips.
                                           19
                                           20          129.    Defendants did not inform Plaintiff and the Collective Members that the tip

                                           21   credit would not apply to any tipped employee unless the tipped employee had been
                                           22
                                                informed of the tip credit provisions of 29 U.S.C. § 203(m) and its supporting
                                           23
                                                regulations.
                                           24
                                                       130.    In a given workweek, and during each and every workweek, of Plaintiff’s
                                           25
                                           26   and the Collective Members’ employment with Defendants, Plaintiff and the Collective

                                           27   Members, pursuant to Defendants’ policy and practice, worked in excess of 40 hours per
                                           28
                                                                                            -25-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 26 of 36



                                                week and were not compensated at a rate of one and one-half times their regular rate of
                                            1
                                            2   pay for such hours worked, in violation of 29 U.S.C. § 207.

                                            3          131.   The Collective Members perform or have performed the same or similar
                                            4
                                                work as Plaintiffs.
                                            5
                                                       132.   Defendants’ failure to pay minimum wage compensation required by the
                                            6
                                                FLSA results from generally applicable policies or practices, and does not depend on the
                                            7
                                            8   personal circumstances of Plaintiff or the Collective Members.

                                            9          133.   While Plaintiff and Defendants have described Plaintiff’s and the
                                           10
                                                Collective Members’ job titles as servers and bartenders, the specific job titles or precise
                                           11
BENDAU & BENDAU PLLC




                                                job responsibilities of each Collective Member does not prevent collective treatment.
                                           12
                                                       134.   All Collective Members, irrespective of their particular job requirements
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   and job titles, are entitled to proper minimum wage and overtime compensation for all

                                           15   hours worked in a given workweek.
                                           16
                                                       135.   Although the exact amount of damages may vary among the Collective
                                           17
                                                Members, the damages for the Collective Members can be easily calculated by a simple
                                           18
                                                formula. The claims of all Collective Members arise from a common nucleus of facts.
                                           19
                                           20   Liability is based on a systematic course of wrongful conduct by the Defendants that

                                           21   caused harm to all of the Collective Members.
                                           22
                                                       136.   As such, Plaintiff brings his FLSA minimum wage and overtime claims as
                                           23
                                                a collective action on behalf of the following class:
                                           24
                                                       The FLSA Collective Members are all of Defendants’ current and
                                           25
                                                       former servers and bartenders who were paid an hourly rate of less than
                                           26          the Arizona minimum wage on account of their receiving tips, starting
                                                       three years before this lawsuit was filed up to the present.
                                           27
                                           28
                                                                                            -26-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 27 of 36



                                                        137.    Defendants’ unlawful conduct, as described in this Collective Action
                                            1
                                            2   Complaint, is pursuant to Defendants’ corporate policy or practice of minimizing labor

                                            3   costs by refusing and/or failing to properly compensate its employees according to the
                                            4
                                                FLSA.
                                            5
                                                        138.    Defendants are aware or should have been aware that federal law prohibited
                                            6
                                                them from requiring their servers and bartenders–namely, Plaintiff and the Collective
                                            7
                                            8   Members–to share their tips with employees who do not customarily and regularly

                                            9   receive tips.
                                           10
                                                        139.    Defendants are aware or should have been aware that federal law required
                                           11
BENDAU & BENDAU PLLC




                                                them to inform their servers and bartenders–namely, Plaintiff and the Collective
                                           12
                                                Members–of the tip credit provisions of the FLSA, 29 U.S.C. § 203(m) prior to imposing
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   a tip credit upon their wages.

                                           15           140.    Defendants are aware or should have been aware that federal law required
                                           16
                                                them to compensate their servers and bartenders–namely, Plaintiff and the Collective
                                           17
                                                Members–at a rate of one and one-half times their regular rates of pay for all hours
                                           18
                                                worked in excess of 40 hours per week.
                                           19
                                           20           141.    Defendants’ unlawful conduct has been widespread, repeated, and

                                           21   consistent.
                                           22
                                                        142.    This action is properly brought and maintained as an opt-in collective
                                           23
                                                action pursuant to 29 U.S.C. § 216(b).
                                           24
                                                        143.    Upon information and belief, the individuals similarly situated to Plaintiff
                                           25
                                           26   include more than one hundred (100) employees currently and/or formerly employed by

                                           27   Defendants, and Plaintiff is unable to state the precise number of similarly-situated
                                           28
                                                                                             -27-
                                           29
                                           30
                                                  Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 28 of 36



                                                employees because that information is solely in Defendants’ possession, custody, or
                                            1
                                            2   control, but it can be readily ascertained from their employment records and the records

                                            3   of Defendants’ payroll processor.
                                            4
                                                        144.   Notice can be provided to the Collective Members by First Class Mail to
                                            5
                                                the last address known to Defendants, via email at the last known email address known to
                                            6
                                                Defendants, and by text message to the last known telephone number known to
                                            7
                                            8   Defendants.

                                            9                                            DAMAGES
                                           10
                                                        145.   Plaintiff realleges and incorporates by reference all allegations in all
                                           11
BENDAU & BENDAU PLLC




                                                preceding paragraphs.
                                           12
                                                        146.   Plaintiff and the Collective Members are entitled to recover compensation
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   for the hours they worked for which they were not paid at the federally mandated

                                           15   minimum wage rate.
                                           16
                                                        147.   Plaintiff and the Collective Members are entitled to recover compensation
                                           17
                                                for the hours they worked for which they were not paid at the Arizona mandated
                                           18
                                                minimum wage rate.
                                           19
                                           20           148.   Plaintiff and the Collective Members are entitled to recover compensation

                                           21   for the hours they worked for which they were not paid at the applicable minimum wage
                                           22
                                                rate.
                                           23
                                                        149.   Plaintiff and the Collective Members are entitled to recover all tips that
                                           24
                                                Defendants improperly required them to contribute into a pool that contained employees
                                           25
                                           26   who do not customarily and regularly receive tips.

                                           27
                                           28
                                                                                             -28-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 29 of 36



                                                       150.   Plaintiff and the Collective Members are entitled to recover compensation
                                            1
                                            2   for all hours worked in excess of 40 hours in a given workweek for which Plaintiff and

                                            3   the Collective Members were not compensated at a rate of one and one-half times their
                                            4
                                                regular rate of pay.
                                            5
                                                       151.   Plaintiff and the Collective Members are entitled to recover compensation
                                            6
                                                for all hours worked in excess of 40 hours in a given workweek for which Plaintiff and
                                            7
                                            8   the Collective Members were not compensated any wage whatsoever.

                                            9          152.   Plaintiff and the Collective Members are entitled to recover compensation
                                           10
                                                for all hours worked for which they were not paid all wages due and owing.
                                           11
BENDAU & BENDAU PLLC




                                                       153.   Plaintiff and the Collective Members are also entitled to an amount equal to
                                           12
                                                all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          154.   Plaintiff and the Collective Members are also entitled to recover their

                                           15   attorney’s fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                           16
                                                                  COUNT ONE: FAIR LABOR STANDARDS ACT
                                           17                      ILLEGAL TIP POOL AND TIP RETENTION

                                           18          155.   Plaintiff realleges and incorporates by reference all allegations in all
                                           19
                                                preceding paragraphs.
                                           20
                                                       156.   Defendants engaged in the regular policy and practice of not allowing
                                           21
                                                Plaintiff and the Collective Members to retain all tips they received. Specifically,
                                           22
                                           23   Defendants subjected Plaintiff and the Collective Members to their policy and practice of

                                           24   requiring participation in a tip pool that included staff who do not customarily and
                                           25
                                                regularly receive tips, such managers.
                                           26
                                           27
                                           28
                                                                                            -29-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 30 of 36



                                                       157.   Defendants engaged in such conduct in direct violation of 29 U.S.C. §
                                            1
                                            2   203(m).

                                            3          158.   Therefore, Defendants were precluded from exercising a tip credit against
                                            4
                                                Plaintiff’s and Collective Members’ wages, and the manner in which Defendants paid
                                            5
                                                Plaintiff and the Collective Members violated 29 U.S.C. § 206(a).
                                            6
                                                       159.   Defendants therefore did not pay Plaintiff and the Collective Members the
                                            7
                                            8   applicable minimum wage according to the provisions of the FLSA for each and every

                                            9   workweek that Plaintiff worked for Defendants, for the duration of their employment, in
                                           10
                                                violation of 29 U.S.C. § 206(a).
                                           11
BENDAU & BENDAU PLLC




                                                       160.   As such, full applicable minimum wage for such time Plaintiff and the
                                           12
                                                Collective Members worked is owed to Plaintiff and the Collective Members for the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   entire time they were employed by Defendants.

                                           15          161.   Defendants knew that – or acted with reckless disregard as to whether –
                                           16
                                                their failure to pay to Plaintiff and the Collective Members the full minimum wage as a
                                           17
                                                result of improperly requiring Plaintiffs and the Collective Members to participate in an
                                           18
                                                illegal tip pooling arrangement and retaining Plaintiff’s and the Collective Members’ tips
                                           19
                                           20   and over the course of their employment would violate federal and state law, and

                                           21   Defendants were aware of the FLSA minimum wage requirements during Plaintiff’s and
                                           22
                                                the Collective Members’ employment. As such, Defendants’ conduct constitutes a willful
                                           23
                                                violation of the FLSA.
                                           24
                                                       162.   Plaintiff and the Collective Members are therefore entitled to compensation
                                           25
                                           26   for the full minimum wage at an hourly rate, to be proven at trial, plus an additional equal

                                           27
                                           28
                                                                                           -30-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 31 of 36



                                                amount as liquidated damages, together with interest, reasonable attorney’s fees, and
                                            1
                                            2   costs.

                                            3            WHEREFORE, Plaintiff, James Bourlier, individually, and on behalf of all other
                                            4
                                                similarly situated persons, requests that this Court grant the following relief in Plaintiff’s
                                            5
                                                and the Collective Members’ favor, and against Defendants:
                                            6
                                                         A.    For the Court to declare and find that the Defendants committed one or
                                            7
                                            8                  more of the following acts:

                                            9                  i.       violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                                           10
                                                                        by failing to pay proper minimum wages;
                                           11
BENDAU & BENDAU PLLC




                                                               ii.      willfully violated minimum wage provisions of the FLSA, 29 U.S.C.
                                           12
                                                                        § 206;
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14            B.    For the Court to award damages in the amounts of all tips contributed to the

                                           15                  improper tip pooling arrangement that included employees who do not
                                           16
                                                               customarily and regularly receive tips;
                                           17
                                                         C.    For the Court to award compensatory damages, including liquidated
                                           18
                                                               damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                           19
                                           20                  trial;

                                           21            D.    For the Court to award prejudgment and post-judgment interest on any
                                           22
                                                               damages awarded;
                                           23
                                                         E.    For the Court to award Plaintiff’s and the Collective Members’ reasonable
                                           24
                                                               attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                           25
                                           26                  all other causes of action set forth in this Complaint;

                                           27
                                           28
                                                                                             -31-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 32 of 36



                                                       F.     For the Court to provide a reasonable incentive award for Plaintiff to
                                            1
                                            2                 compensate him for the time he spent attempting to recover wages for the

                                            3                 Collective Members and for the risks he took in doing so; and
                                            4
                                                       G.     Such other relief as this Court deems just and proper.
                                            5
                                            6                     COUNT TWO: FAIR LABOR STANDARDS ACT
                                                                  FAILURE TO PROVIDE TIP CREDIT NOTICE
                                            7
                                            8          163.   Plaintiff realleges and incorporates by reference all allegations in all

                                            9   preceding paragraphs.
                                           10
                                                       164.   Defendants did not inform Plaintiff and the Collective Members of the
                                           11
BENDAU & BENDAU PLLC




                                                provisions of the “tip credit” and 29 U.S.C. § 203(m) and its supporting regulations.
                                           12
                                                       165.   Defendants therefore did not pay Plaintiff and the Collective Members the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   applicable minimum wage according to the provisions of the FLSA for each and every

                                           15   workweek that Plaintiff and the Collective Members worked for Defendants, for the
                                           16
                                                duration of their employment, in violation of 29 U.S.C. § 206(a).
                                           17
                                                       166.   As such, full applicable minimum wage for such time Plaintiff and the
                                           18
                                                Collective Members worked is owed to Plaintiff and the Collective Members for the
                                           19
                                           20   entire time they were employed by Defendants.

                                           21          167.   Defendants knew that – or acted with reckless disregard as to whether –
                                           22
                                                their failure to pay to Plaintiff and the Collective Members the full minimum wage over
                                           23
                                                the course of their employment would violate federal and state law, and Defendants were
                                           24
                                                aware of the FLSA minimum wage requirements during Plaintiff’s and the Collective
                                           25
                                           26   Members’ employment. As such, Defendants’ conduct constitutes a willful violation of

                                           27   the FLSA.
                                           28
                                                                                            -32-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 33 of 36



                                                         168.   Plaintiff and the Collective Members are therefore entitled to compensation
                                            1
                                            2   for the full minimum wage at an hourly rate, to be proven at trial, plus an additional equal

                                            3   amount as liquidated damages, together with interest, reasonable attorney’s fees, and
                                            4
                                                costs.
                                            5
                                                         WHEREFORE, Plaintiff, James Bourlier, individually, and on behalf of all other
                                            6
                                                similarly situated persons, requests that this Court grant the following relief in Plaintiff’s
                                            7
                                            8   and the Collective Members’ favor, and against Defendants:

                                            9            A.     For the Court to declare and find that the Defendants committed one or
                                           10
                                                                more of the following acts:
                                           11
BENDAU & BENDAU PLLC




                                                                i.       violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                                           12
                                                                         by failing to pay proper minimum wages;
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14                   ii.      willfully violated minimum wage provisions of the FLSA, 29 U.S.C.

                                           15                            § 206;
                                           16
                                                         B.     For the Court to award compensatory damages, including liquidated
                                           17
                                                                damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                           18
                                                                trial;
                                           19
                                           20            C.     For the Court to award prejudgment and post-judgment interest on any

                                           21                   damages awarded;
                                           22
                                                         D.     For the Court to award Plaintiffs’ and the Collective Members’ reasonable
                                           23
                                                                attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                           24
                                                                all other causes of action set forth in this Complaint;
                                           25
                                           26            E.     For the Court to provide reasonable incentive awards for each named

                                           27                   Plaintiff to compensate them for the time they spent attempting to recover
                                           28
                                                                                              -33-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 34 of 36



                                                              wages for the Collective Members and for the risks they took in doing so;
                                            1
                                            2                 and

                                            3          F.     Such other relief as this Court deems just and proper.
                                            4
                                                                COUNT THREE: FAIR LABOR STANDARDS ACT
                                            5                    FAILURE TO PAY PROPER OVERTIME RATE

                                            6          169.   Plaintiff realleges and incorporates by reference all allegations in all
                                            7
                                                preceding paragraphs.
                                            8
                                                       170.   Plaintiff and the Collective Members were non-exempt employees entitled
                                            9
                                                to statutorily mandated overtime wages.
                                           10
                                           11          171.   In a given workweek, Defendants failed to pay one and one-half times the
BENDAU & BENDAU PLLC




                                           12   applicable regular rate of pay for all hours worked in excess of 40 hours.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       172.   As a result of Defendants’ failure to pay Plaintiff and the Collective
                                           14
                                                Members one and one-half times their regular rate for all hours worked in excess of 40
                                           15
                                                per week in a given workweek, Defendants failed and/or refused to pay Plaintiff and the
                                           16
                                           17   Collective Members the applicable overtime rate for all hours worked for the duration of

                                           18   his employment, in violation of 29 U.S.C. § 207.
                                           19
                                                       173.   As a result of Defendants’ willful failure to compensate Plaintiff and the
                                           20
                                                Collective Members the applicable overtime rate for all hours worked, Defendants
                                           21
                                                violated the FLSA.
                                           22
                                           23          174.   As such, the full applicable overtime rate is owed for all hours that Plaintiff

                                           24   and Collective Members worked in excess of 40 hours per week.
                                           25
                                                       175.   Defendants knew that – or acted with reckless disregard as to whether –
                                           26
                                                their failure to pay Plaintiff and the Collective Members the proper overtime rate would
                                           27
                                           28
                                                                                            -34-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 35 of 36



                                                violate federal and state law, and Defendants were aware of the FLSA minimum wage
                                            1
                                            2   requirements during Plaintiff’s employment. As such, Defendants’ conduct constitutes a

                                            3   willful violation of the FLSA.
                                            4
                                                       176.       Defendants have and continue to willfully violate the FLSA by not paying
                                            5
                                                Plaintiff and the Collective Members a wage equal to one and one-half times the
                                            6
                                                applicable regular rate of pay for all time Plaintiff and the Collective Members spent
                                            7
                                            8   working for Defendants.

                                            9          177.       Plaintiff and the Collective Members are therefore entitled to compensation
                                           10
                                                one and one-half times his regular rate of pay for all hours worked in excess of 40 per
                                           11
BENDAU & BENDAU PLLC




                                                week at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated
                                           12
                                                damages, together with interest, costs, and reasonable attorney fees.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          WHEREFORE, Plaintiff, James Bourlier, individually, respectfully requests that

                                           15   this Court grant the following relief in Plaintiff James Bourlier’s favor, and against
                                           16
                                                Defendants:
                                           17
                                                       A.         For the Court to declare and find that the Defendants committed one or
                                           18
                                                                  more of the following acts:
                                           19
                                           20               i.       violated overtime provisions of the FLSA, 29 U.S.C. § 207, by failing to

                                           21                        pay proper overtime wages;
                                           22
                                                            ii.      willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                           23
                                                       B.         For the Court to award compensatory damages, including liquidated
                                           24
                                                                  damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           25
                                           26          C.         For the Court to award prejudgment and post-judgment interest;

                                           27
                                           28
                                                                                                -35-
                                           29
                                           30
                                                 Case 2:18-cv-04684-JJT Document 1 Filed 12/14/18 Page 36 of 36



                                                      D.     For the Court to award Plaintiff a reasonable attorneys’ fees and costs of
                                            1
                                            2                the action pursuant to 29 U.S.C. § 216(b) and all other causes of action set

                                            3                forth herein;
                                            4
                                                      E.     Such other relief as this Court shall deem just and proper.
                                            5
                                            6
                                                           REQUEST FOR COLLECTIVE ACTION CERTIFICATION
                                            7
                                            8         Plaintiff requests that the Court designate this action as a collective action on

                                            9   behalf of the FLSA Collective Members and promptly issue a notice pursuant to 29
                                           10
                                                U.S.C. § 216(b) to all similarly situated members of the FLSA opt-in class, apprising
                                           11
BENDAU & BENDAU PLLC




                                                them of the pendency of this action, and permitting them to timely assert FLSA claims in
                                           12
                                                this action by filing individual Consent to Sue Forms pursuant to 29 U.S.C. § 216(b).
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15                                   JURY TRIAL DEMAND
                                           16
                                                      Plaintiffs demand a trial by jury on all issues so triable.
                                           17
                                           18
                                                      RESPECTFULLY SUBMITTED this 14th day of December, 2018.
                                           19
                                           20                                              BENDAU & BENDAU PLLC

                                           21                                                      By: /s/ Christopher Bendau
                                                                                                   Clifford P. Bendau, II
                                           22
                                                                                                   Christopher J. Bendau
                                           23                                                      Attorneys for Plaintiff

                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                            -36-
                                           29
                                           30
